Exhibit 10.2

Execution Version

 

 

 

COMMON UNIT PURCHASE AGREEMENT

by and among

PENN VIRGINIA RESOURCE PARTNERS, L.P.

and

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

Section 1.1   Definitions      1    ARTICLE II    AGREEMENT TO SELL AND PURCHASE
   Section 2.1  

Sale and Purchase

     4    Section 2.2  

Closing

     5    Section 2.3  

Mutual Conditions

     5    Section 2.4  

Each Purchaser’s Conditions

     5    Section 2.5  

Partnership’s Conditions

     6    Section 2.6  

Deliveries by the Partnership

     6    Section 2.7  

Purchaser Deliveries

     7    Section 2.8  

Independent Nature of Purchasers’ Obligations and Rights

     8    ARTICLE III    REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP   
Section 3.1  

Existence

     8    Section 3.2  

Purchased Units; Capitalization

     9    Section 3.3  

Material Subsidiaries

     9    Section 3.4  

No Conflict

     9    Section 3.5  

Authority

     10    Section 3.6  

Approvals

     10    Section 3.7  

Compliance with Laws

     10    Section 3.8  

Due Authorization

     11    Section 3.9  

Valid Issuance; No Options or Preemptive Rights of Common Units

     11    Section 3.10  

No Registration Rights

     11    Section 3.11  

Periodic Reports

     11    Section 3.12  

Internal Accounting Controls

     12    Section 3.13  

Litigation

     12    Section 3.14  

No Material Adverse Change

     12    Section 3.15  

Certain Fees

     12    Section 3.16  

No Side Agreements

     13    Section 3.17  

No Registration Required

     13    Section 3.18  

No Integration

     13    Section 3.19  

MLP Status

     13    Section 3.20  

Investment Company Status

     13    Section 3.21  

Shell Company Status

     13    Section 3.22  

Form S-3 Eligibility

     13   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS   

Section 4.1

 

Existence

     13   

Section 4.2

 

Authorization, Enforceability

     14   

Section 4.3

 

No Breach

     14   

Section 4.4

 

Certain Fees

     14   

Section 4.5

 

No Side Agreements

     14   

Section 4.6

 

Investment

     14   

Section 4.7

 

Nature of Purchaser

     15   

Section 4.8

 

Restricted Securities

     15   

Section 4.9

 

Legend; Restrictive Notation

     15    ARTICLE V    COVENANTS   

Section 5.1

 

Taking of Necessary Action

     16   

Section 5.2

 

Other Actions

     16   

Section 5.3

 

Payment and Expenses

     16   

Section 5.4

 

Use of Proceeds

     16   

Section 5.5

 

Non-Disclosure; Interim Public Filings

     16   

Section 5.6

 

Amendments or Modifications to the Class B Units.

     17    ARTICLE VI    INDEMNIFICATION   

Section 6.1

 

Indemnification by the Partnership

     17   

Section 6.2

 

Indemnification by Purchasers

     17   

Section 6.3

 

Indemnification Procedure

     18    ARTICLE VII    MISCELLANEOUS   

Section 7.1

 

Certain Special Allocations of Book and Taxable Income

     19   

Section 7.2

 

Interpretation and Survival of Provisions

     19   

Section 7.3

 

Survival of Provisions

     19   

Section 7.4

 

No Waiver; Modifications in Writing

     20   

Section 7.5

 

Binding Effect; Assignment

     20   

Section 7.6

 

Communications

     20   

Section 7.7

 

Removal of Legend

     21   

Section 7.8

 

Entire Agreement

     22   

Section 7.9

 

Governing Law

     22   

Section 7.10

 

Execution in Counterparts

     22   

Section 7.11

 

Termination

     22   

 

ii



--------------------------------------------------------------------------------

Section 7.12

 

Recapitalization, Exchanges, Etc. Affecting the Common Units

     23   

 

Schedule A —   List of Purchasers and Commitment Amounts Schedule B —   Notice
and Contact Information Schedule C —   Material Subsidiaries

 

Exhibit A —   Form of Registration Rights Agreement Exhibit B —   Form of
Opinion of Vinson & Elkins L.L.P. Exhibit C —   Form of Additional Limited
Partner Certificate

 

iii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of April 9, 2012 (this
“Agreement”), is by and among PENN VIRGINIA RESOURCE PARTNERS, L.P., a Delaware
limited partnership (the “Partnership”), and each of the purchasers listed on
Schedule A hereof (each a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, certain common units
representing limited partnership interests of the Partnership (“Common Units”)
in accordance with the provisions of this Agreement; and

WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“8-K Filing” has the meaning set forth in Section 5.5.

“Acquisition” means the acquisition by PVR Marcellus Gas Gathering LLC of a 100%
membership interest in Chief Gathering LLC pursuant to the Acquisition
Agreement.

“Acquisition Agreement” means the Membership Interest Purchase and Sale
Agreement by and among Chief E&D Holdings LP, Chief Gathering LLC, PVR Marcellus
Gas Gathering LLC and Penn Virginia Resource Partners, L.P., dated as of
April 9, 2012, in substantially the form provided to certain of the Purchasers
by RBC Capital Markets in an email dated April 9, 2012.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.



--------------------------------------------------------------------------------

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. are authorized or obligated
to close.

“Class B Unit Purchase Agreement” means the Class B Unit Purchase Agreement
entered into by the Partnership on even date herewith and relating to the
issuance and sale of $400 million of Class B Units concurrently with the closing
of the Acquisition in substantially the form provided to certain of the
Purchasers by RBC Capital Markets in an email dated April 9, 2012, with such
modifications or waivers as the General Partner determines do not materially
adversely affect the Purchasers (including in their capacity as unitholders
following the Closing).

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Commission” means the United States Securities and Exchange Commission.

“Common Unit Price” means $20.50, as adjusted in accordance with Section 2.1(b)
and Section 7.12, as applicable.

“Common Units” has the meaning specified in the recitals.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“General Partner” means Penn Virginia Resource GP, LLC, a Delaware limited
liability company.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective Properties.

“Indemnified Party” has the meaning specified in Section 6.3.

“Indemnifying Party” has the meaning specified in Section 6.3.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the

 

2



--------------------------------------------------------------------------------

lien or security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), business, prospects, assets or results of operations
of the Partnership Entities, taken as a whole, (ii) the limited partners of the
Partnership resulting from any event which subjects them to any material
liability or disability, and (iii) the ability of the Partnership Entities to
perform their obligations under the Operative Documents.

“Material Subsidiaries” has the meaning set forth on Schedule C.

“NYSE” means The New York Stock Exchange, Inc.

“Operative Documents” means, collectively, this Agreement, the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Outstanding” has the meaning set forth in the Partnership Agreement.

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership dated March 10, 2011, including any
amendments, supplements, continuations or modifications thereto.

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Entities” and each a “Partnership Entity” means the General
Partner, the Partnership, and each of the Partnership’s Material Subsidiaries.

“Partnership Related Parties” has the meaning specified in Section 6.2.

“Partnership SEC Documents” has the meaning specified in Section 3.11.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Per Unit Capital Amount” has the meaning set forth in the Partnership
Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units equal to the aggregate Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” set forth on Schedule
A hereto divided by the Common Unit Price.

 

3



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A hereto.

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act. For the avoidance of doubt, Subsidiaries
to be acquired by PVR Marcellus Gas Gathering LLC pursuant to the Acquisition
Agreement shall not be deemed to be Subsidiaries of the Partnership for purposes
of this Agreement unless the closing of the Acquisition occurs prior to the
Closing.

“Unrealized Gain” has the meaning set forth in the Partnership Agreement.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1 Sale and Purchase.

(a) Subject to the terms and conditions hereof, the Partnership hereby agrees to
issue and sell to each Purchaser and each Purchaser hereby agrees, severally and
not jointly, to purchase from the Partnership, its respective Purchased Units,
and each Purchaser agrees, severally and not jointly, to pay the Partnership the
Common Unit Price for each Purchased Unit as set forth in paragraph (b) below.
The obligations of each Purchaser under this Agreement are independent of the
obligations of each other Purchaser, and the failure or waiver of performance by
any Purchaser does not excuse performance by any other Purchaser or by the
Partnership.

(b) If the Closing Date is after the record date for the distribution to the
Partnership’s holders of Common Units with respect to the quarter ending
March 31, 2012, the Common Unit Price shall be reduced by an amount equal to
such per unit distribution and the number of Common Units to be issued to each
Purchaser shall be adjusted accordingly and Schedule A shall be updated.
Further, if the Closing Date is after the record date for the distribution to
the Partnership’s holders of Common Units with respect to the quarter ending
June 30, 2012, the Common Unit Price shall be reduced by an amount equal to such
per unit distribution and the number of Common Units to be issued to each
Purchaser shall be adjusted accordingly and Schedule A shall be updated.

 

4



--------------------------------------------------------------------------------

Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 666 Fifth
Avenue, 26th Floor, New York, New York, or such other location as mutually
agreed by the parties, and upon the later to occur of (i) the first Business Day
on which the satisfaction or waiver of the conditions set forth in Sections 2.3,
2.4 and 2.5 has occurred (other than those conditions that are by their terms to
be satisfied at the Closing) and (ii) the closing of the Acquisition; provided,
however, that if such later event is the closing of the Acquisition, then the
Closing shall occur concurrently therewith (the date of such closing, the
“Closing Date”).

Section 2.3 Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(a) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby or makes the
transactions contemplated hereby illegal; and

(b) the closing of the Acquisition shall occur concurrently with the Closing on
substantially the terms specified in the Acquisition Agreement with such
modifications or waivers as the General Partner determines do not materially
adversely affect the Purchasers (including in their capacity as unitholders
following the Closing), but expressly without any waiver of either (i) the
condition that the representation contained in Section 4.28 (No Material Adverse
Change) be true and correct on and as of the Closing Date or (ii) the condition
to closing contained in Section 9.1(h) of the Acquisition Agreement.

Section 2.4 Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Units, in whole or in part, to the
extent permitted by applicable Law):

(a) the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;

(b) (i) the representations and warranties of the Partnership (A) set forth in
Sections 3.1, 3.2 and 3.5 and (B) contained in this Agreement that are qualified
by materiality or a Material Adverse Effect shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
the Partnership shall be true and correct in all material respects when made and
as of the Closing Date, in each case as though made at and as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only, it being
expressly understood and agreed that representations and warranties made “As of
the date hereof” or “As of the date of this

 

5



--------------------------------------------------------------------------------

Agreement”, or a similar phrase, are made as of April 9, 2012, and will not be
required to be true and correct as of the Closing Date);

(c) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units;

(d) no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;

(e) the Partnership shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Partnership’s closing deliveries described in
Section 2.6;

(f) the execution and delivery by Partnership of the Registration Rights
Agreement;

(g) the Partnership shall have (or shall concurrently with Closing):

(i) issued the LP Interests to the Seller (each as defined in the Acquisition
Agreement);

(ii) issued $400,000,000 of a new class of limited partner interests issued and
sold pursuant to the Class B Unit Purchase Agreement; and

(iii) proceeds from a bridge loan on terms substantially similar to the terms
set forth in the debt commitment letter between the Partnership and Royal Bank
of Canada as provided to certain of the Purchasers by RBC Capital Markets in an
email dated April 9, 2012 or substitute debt financing on terms and conditions
that are not in the aggregate materially less favorable to the Partnership.

Section 2.5 Partnership’s Conditions. The obligation of the Partnership to
consummate the issuance and sale of the Purchased Units to each Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

(a) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of such
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of such Purchaser made as of a specific date
shall be required to be true and correct as of such date only); and

(b) such Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing such Purchaser’s closing deliveries described in
Section 2.7.

Section 2.6 Deliveries by the Partnership. At the Closing, subject to the terms
and conditions hereof, the Partnership will deliver, or cause to be delivered,
to each Purchaser (or, at such Purchaser’s discretion, to an assignee pursuant
to Section 7.5(b)):

 

6



--------------------------------------------------------------------------------

(a) at the option of each Purchaser (which such option exercisable by notice to
the Partnership at least five (5) days prior to the Closing Date), evidence of
issuance of a certificate evidencing the Purchased Units or the Purchased Units
credited to book-entry accounts maintained by the transfer agent, bearing the
legend or restrictive notation set forth in Section 4.9, and meeting the
requirements of the Partnership Agreement, free and clear of any Liens, other
than transfer restrictions under the Partnership Agreement and applicable
federal and state securities laws;

(b) a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the General Partner and the Partnership
is in good standing;

(c) a cross receipt executed by the Partnership and delivered to such Purchaser
certifying that it has received the Purchase Price from such Purchaser as of the
Closing Date;

(d) an opinion addressed to the Purchasers from Vinson & Elkins L.L.P., legal
counsel to the Partnership, dated as of the Closing, in the form and substance
attached hereto as Exhibit B;

(e) a certificate, dated the Closing Date and signed by the Chief Executive
Officer and the Chief Financial Officer of the General Partner, on behalf of the
Partnership, in their capacities as such, stating that:

(i) the Partnership has performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by the Partnership on or prior to the Closing Date; and

(ii) the representations and warranties of the Partnership (A) set forth in
Section 3.1, Section 3.2 and Section 3.5 and (B) contained in this Agreement
that are qualified by materiality or Material Adverse Effect are true and
correct as of the Closing Date and all other representations and warranties of
the Partnership are true and correct in all material respects as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only); and

(f) a certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (1) the Certificate of
Limited Partnership of the Partnership, as amended, and the Partnership
Agreement, (2) board resolutions authorizing the execution and delivery of the
Operative Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Purchased Units and (3) its incumbent
officers authorized to execute the Operative Documents, setting forth the name
and title and bearing the signatures of such officers.

Section 2.7 Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Partnership:

(a) payment to the Partnership of the Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” on Schedule A hereto
by wire

 

7



--------------------------------------------------------------------------------

transfer of immediately available funds to an account designated by Partnership
at least two Business Days prior to the Closing Date;

(b) an application requesting admission as an Additional Limited Partner (as
that term is defined in the Partnership Agreement) in substantially the form
attached hereto as Exhibit C, which shall have been duly executed by such
Purchaser; and

(c) a certificate from such Purchaser, dated the Closing Date and signed by an
appropriate officer of such Purchaser, in his or her capacity as such, stating
that:

(i) such Purchaser has performed and completed with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
it on or prior to the Closing Date; and

(ii) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality are true and correct as of the
Closing Date and all other representations and warranties of such Purchaser
contained in this Agreement are true and correct in all material respects as of
the Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only).

Section 2.8 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to each Purchaser as follows:

 

Section 3.1 Existence. Each of the Partnership Entities has been duly
incorporated or formed, as the case may be, and is validly existing as a limited
liability company, limited partnership or corporation, as the case may be, in
good standing under the Laws of its jurisdiction of incorporation or formation,
as the case may be, and has the full limited liability company, limited
partnership or corporate, as the case may be, power and authority to own, lease
or hold its Properties and assets and to conduct the businesses in which it is
engaged, and is duly registered or qualified as a foreign limited liability
company, limited partnership or corporation,

 

8



--------------------------------------------------------------------------------

as the case may be, for the transaction of business under the laws of each
jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure to so register
or qualify would not reasonably be expected to have a Material Adverse Effect.

Section 3.2 Purchased Units; Capitalization.

(a) On the Closing Date, the Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Partnership Agreement.

(b) The General Partner is the sole general partner of the Partnership and owns
a non-economic management interest in the Partnership; such non-economic
management interest has been duly authorized and validly issued in accordance
with the Partnership Agreement; and the General Partner owns such non-economic
management interest free and clear of any Liens.

(c) As of the date hereof, the issued and outstanding limited partner interests
of the Partnership consist of 79,082,088 Common Units. All outstanding Common
Units and the limited partner interests represented thereby have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(d) The Common Units are listed on the NYSE, and the Partnership has not
received any notice of delisting. The issuance and sale of the Purchased Units
will not contravene NYSE rules and regulations.

Section 3.3 Material Subsidiaries. The Partnership owns, directly or indirectly,
100% of the equity interests of the Material Subsidiaries; such equity interests
have been duly authorized and validly issued in accordance with the
organizational documents of each Material Subsidiary, and are fully paid (to the
extent required under such organizational documents) and nonassessable (except
as such nonassessability may be affected by the applicable statutes of the
jurisdiction of formation of the applicable Material Subsidiary); and the
Partnership owns such equity interests free and clear of all Liens except for
Liens pursuant to credit agreements and related security agreements disclosed or
referred to in the Partnership SEC Documents.

Section 3.4 No Conflict. None of (i) the offering, issuance and sale by the
Partnership of the Purchased Units and the application of the proceeds
therefrom, (ii) the execution, delivery and performance of the Operative
Documents by the Partnership, or (iii) the consummation of the transactions
contemplated hereby or thereby (1) constitutes or will constitute a violation of
the Partnership Agreement, the Sixth Amended and Restated Limited Liability
Company Agreement of the General Partner or the other organizational documents
of any of the Partnership, the General Partner or the Material Subsidiaries,
(2) constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which any of the Partnership, the General

 

9



--------------------------------------------------------------------------------

Partner or the Material Subsidiaries is a party or by which any of them or any
of their respective properties may be bound, (3) violates or will violate any
statute, Law or regulation or any order, judgment, decree or injunction of any
court or Governmental Authority or body directed to any of the Partnership, the
General Partner or the Material Subsidiaries or any of their properties in a
proceeding to which any of them or their property is or was a party, or
(4) results or will result in the creation or imposition of any Lien upon any
property or assets of any of the Partnership, the General Partner or the
Material Subsidiaries, which conflicts, breaches, violations, defaults or liens,
in the case of clauses (2), (3) or (4), would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.5 Authority. On the Closing Date, the Partnership will have all
requisite power and authority to issue, sell and deliver the Purchased Units, in
accordance with and upon the terms and conditions set forth in this Agreement
and the Partnership Agreement. On the Closing Date, all partnership or limited
liability company action, as the case may be, required to be taken by the
General Partner and the Partnership for the authorization, issuance, sale and
delivery of the Purchased Units, the execution and delivery of the Operative
Documents and the consummation of the transactions contemplated hereby and
thereby shall have been validly taken. No approval from the holders of
outstanding Common Units is required under the Partnership Agreement or the
rules of the NYSE in connection with the Partnership’s issuance and sale of the
Purchased Units to the Purchasers or the Special Units pursuant to the
Acquisition Agreement.

Section 3.6 Approvals. Except as required by the Commission in connection with
the Partnership’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by the Partnership of any of the
Operative Documents to which it is a party or the Partnership’s issuance and
sale of the Purchased Units, except (i) as may be required under the state
securities or “Blue Sky” Laws, or (ii) where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption or to make such filing, declaration, qualification or registration
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect

Section 3.7 Compliance with Laws. As of the date hereof, neither the Partnership
nor any of its Subsidiaries is in violation of any Law applicable to the
Partnership or its Subsidiaries, except as would not, individually or in the
aggregate, have a Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Material Adverse Effect, and
neither the Partnership nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

Section 3.8 Due Authorization. Each of the Operative Documents has been duly and
validly authorized and has been or, with respect to the Operative Documents to
be delivered at the Closing Date, will be, validly executed and delivered by the
Partnership or the General Partner, as the case may be, and constitutes, or will
constitute, the legal, valid and binding obligations of the Partnership or the
General Partner, as the case may be, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and by general principles of equity.

Section 3.9 Valid Issuance; No Options or Preemptive Rights of Common Units. The
Purchased Units to be issued and sold by the Partnership to each Purchaser
hereunder have been duly authorized in accordance with the Partnership Agreement
and, when issued and delivered against payment therefor pursuant to this
Agreement, will be validly issued in accordance with the Partnership Agreement,
fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). The
holders of outstanding Common Units are not entitled to statutory, preemptive or
other similar contractual rights to subscribe for Common Units; and, except for
the Units to be issued pursuant to the Acquisition Agreement and the Class B
Unit Purchase Agreement, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, partnership securities or ownership
interests in the Partnership are outstanding.

Section 3.10 No Registration Rights. Except as contemplated by this Agreement,
the Partnership Agreement, the Acquisition Agreement, the Registration Rights
Agreement and the Class B Unit Purchase Agreement, there are no contracts,
agreements or understandings between the Partnership and any Person granting
such Person the right to require the Partnership to file a registration
statement under the Securities Act with respect to any securities of the
Partnership or to require the Partnership to include such securities in any
securities registered or to be registered pursuant to any registration statement
filed by or required to be filed by the Partnership under the Securities Act.

Section 3.11 Periodic Reports. The Partnership’s forms, registration statements,
reports, schedules and statements required to be filed by it under the Exchange
Act or the Securities Act (all such documents filed prior to the date hereof,
collectively the “Partnership SEC Documents”) have been filed with the
Commission on a timely basis. The Partnership SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequent Partnership SEC Document) (a) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (b) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, (c) complied in all material respects
with applicable accounting requirements and with the published rules and
regulations of the Commission with respect thereto, (d) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited

 

11



--------------------------------------------------------------------------------

statements, as permitted by Form 10-Q of the Commission), and (e) fairly present
(subject in the case of unaudited statements to normal and recurring audit
adjustments) in all material respects the consolidated financial position of the
Partnership and its consolidated subsidiaries as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then
ended. KPMG LLP is an independent registered public accounting firm with respect
to the Partnership and the General Partner and has not resigned or been
dismissed as independent registered public accountants of the Partnership as a
result of or in connection with any disagreement with the Partnership on any
matter of accounting principles or practices, financial statement disclosure or
auditing scope or procedures.

Section 3.12 Internal Accounting Controls. The Partnership and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Partnership is not aware of any failures of such internal
accounting controls.

Section 3.13 Litigation. As of the date hereof, there are no legal or
governmental proceedings pending to which any Partnership Entity is a party or
to which any Property or asset of any Partnership Entity is subject that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or which challenges the validity of any of the Operative
Documents or the right of any Partnership Entity to enter into any of the
Operative Documents or to consummate the transactions contemplated hereby and
thereby and, to the knowledge of the Partnership, no such proceedings are
threatened by Governmental Authorities or others.

Section 3.14 No Material Adverse Change. As of the date hereof, since
December 31, 2011, (i) there has not occurred any material adverse change in the
condition (financial or other), results of operations, securityholders’ equity,
Properties, prospects or business of the Partnership Entities, taken as a whole
and (ii) to the knowledge of the executive officers of the Partnership, there is
no event, liability, development or circumstance that has occurred or exists or
is reasonably expected to occur or exist with respect to the Partnership
Entities, taken as a whole, that is reasonably likely, with the passage of time,
to result in any material adverse change in the condition (financial or other),
results of operations, securityholders’ equity, Properties, prospects or
business of the Partnership Entities, taken as a whole, in each case, except for
the matters set forth in the Current Report on Form 8-K to be filed on April 10,
2012, relating to the impairment charge and in substantially the same form as
the Form 8-K that was provided to the purchasers by RBC Capital Markets on
April 9, 2012.

Section 3.15 Certain Fees. Except for the fees payable to RBC Capital Markets,
LLC, no fees or commissions are or will be payable by the Partnership to
brokers, finders, or investment bankers with respect to the sale of any of the
Purchased Units or the consummation of the transaction contemplated by this
Agreement. The Partnership agrees that it will indemnify and hold harmless the
Purchaser from and against any and all claims, demands, or

 

12



--------------------------------------------------------------------------------

liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Partnership in connection with the sale of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 3.16 No Side Agreements. There are no agreements by, among or between
the Partnership or any of its Affiliates, on the one hand, and any Purchaser or
any of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

Section 3.17 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Section 4.6 and
Section 4.7, the issuance and sale of the Purchased Units pursuant to this
Agreement is exempt from registration requirements of the Securities Act, and
neither the Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

Section 3.18 No Integration. Neither the Partnership nor any of its Affiliates
have, directly or indirectly through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act of 1933, as amended) that is or will be
integrated with the sale of the Purchased Units in a manner that would require
registration under the Securities Act.

Section 3.19 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under 7704(d) of the
Internal Revenue Code of 1986, as amended.

Section 3.20 Investment Company Status. The Partnership is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.21 Shell Company Status. The Partnership has never been an issuer
identified in, or subject to, Rule 144(i).

Section 3.22 Form S-3 Eligibility. As of the date hereof, the Partnership has
been, since the time of filing its most recent Form S-3 Registration Statement,
and continues to be, eligible to use Form S-3.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:

Section 4.1 Existence. Such Purchaser is duly organized and validly existing and
in good standing under the Laws of its jurisdiction of organization, with all
requisite

 

13



--------------------------------------------------------------------------------

power and authority to own, lease, use and operate its Properties and to conduct
its business as currently conducted.

Section 4.2 Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of this
Agreement and the Registration Rights Agreement has been duly authorized by all
necessary action on the part of such Purchaser; and this Agreement and the
Registration Rights Agreement constitute the legal, valid and binding
obligations of such Purchaser, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.

Section 4.3 No Breach. The execution, delivery and performance of this Agreement
and the Registration Rights Agreement by such Purchaser and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the organizational documents of such
Purchaser, or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Purchaser or the
property or assets of such Purchaser, except in the cases of clauses (a) and
(c), for such conflicts, breaches, violations or defaults as would not prevent
the consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement.

Section 4.4 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 4.5 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

Section 4.6 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee

 

14



--------------------------------------------------------------------------------

or agent, and with no present intention of distributing the Purchased Units or
any part thereof, and such Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States or any
state, without prejudice, however, to such Purchaser’s right at all times to
sell or otherwise dispose of all or any part of the Purchased Units under a
registration statement under the Securities Act and applicable state securities
laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated thereunder).
If such Purchaser should in the future decide to dispose of any of the Purchased
Units, the Purchaser understands and agrees (a) that it may do so only in
compliance with the Securities Act and applicable state securities law, as then
in effect, including a sale contemplated by any registration statement pursuant
to which such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities.

Section 4.7 Nature of Purchaser. Such Purchaser represents and warrants to the
Partnership that, (a) it is an “accredited investor” within the meaning of Rule
501 of Regulation D promulgated by the Commission pursuant to the Securities Act
and (b) by reason of its business and financial experience it has such
knowledge, sophistication and experience in making similar investments and in
business and financial matters generally so as to be capable of evaluating the
merits and risks of the prospective investment in the Purchased Units, is able
to bear the economic risk of such investment and, at the present time, would be
able to afford a complete loss of such investment.

Section 4.8 Restricted Securities. Such Purchaser understands that the Purchased
Units are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Partnership in a transaction
not involving a public offering and that under such Laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, such
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.

Section 4.9 Legend; Restrictive Notation. Such Purchaser understands that the
certificates evidencing the Purchased Units or the book-entry account maintained
by the transfer agent evidencing ownership of the Purchased Units, as
applicable, will bear the legend or restrictive notation required by the
Partnership Agreement as well as the following legend or restrictive notation:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”). These securities may not be sold or offered for
sale except pursuant to an effective registration statement under the Securities
Act or pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

15



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Partnership and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Units.
Without limiting the foregoing, each of the Partnership and each Purchaser shall
use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of the other parties, as the case may be, advisable for the consummation
of the transactions contemplated by the Operative Documents.

Section 5.2 Other Actions. The Partnership shall file prior to the Closing Date
a supplemental listing application with the NYSE to list the Purchased Units.

Section 5.3 Payment and Expenses. The Partnership hereby agrees to reimburse the
Purchasers, upon demand, for up to an aggregate amount of $100,000 in reasonable
fees and expenses of Baker Botts L.L.P. and Greenberg Traurig, LLP incurred in
connection with (i) the negotiation and execution of the Operative Documents,
(ii) the issue, sale and delivery of the Purchased Units, (iii) review of the
Acquisition Agreement and the other financings related thereto and (iv) any
listing of the Purchased Units for quotation on the NYSE. Any legal fees of
Baker Botts L.L.P. and Greenberg Traurig, LLP in excess of $100,000 shall be
paid pro rata by all the Purchasers in proportion to the aggregate number of
Purchased Units purchased by each.

Section 5.4 Use of Proceeds. The Partnership shall use all of the collective
proceeds from the sale of the Purchased Units to partially fund the Acquisition.
If the transactions contemplated by the Acquisition Agreement are not closed
concurrently with the Closing or within two Business Days thereafter or if any
of the conditions set forth in Section 2.4 have not been satisfied and a
Purchaser paid its Purchase Price in advance of the Closing, the Partnership
shall return the Purchase Price paid to the Partnership to the applicable
Purchasers within two Business Days of receipt thereof and the transfer agent
shall thereafter cancel the Purchased Units.

Section 5.5 Non-Disclosure; Interim Public Filings. On or before 8:30 a.m., New
York time, on the first Business Day following execution of this Agreement, the
Partnership will furnish, on form 8-K the investor presentation in substantially
the form provided by RBC Capital Markets to the Purchasers in an email dated
April 9, 2012. On or before the fourth Business Day following the date hereof,
the Partnership shall file a Current Report on Form 8-K with the Commission (the
“8-K Filing”) describing the terms of the transactions contemplated by the
Operative Documents, the Acquisition Agreement, and the Class B Unit Purchase
Agreement and including as exhibits to such 8-K Filing, the Operative Documents,
the Acquisition Agreement and the Class B Unit Purchase Agreement, in the form
required by the Exchange Act.

 

16



--------------------------------------------------------------------------------

Section 5.6 Amendments or Modifications to the Class B Units. The Partnership
agrees that it shall not, without the approval of a majority of the directors of
the General Partner of the Partnership not appointed by the holders of Class B
Units, effect any amendment or waiver to the Partnership Agreement that has the
effect of modifying the rights or preferences of the Class B Units and that the
General Partner determines could result in an adverse effect on the Common
Units, as a class.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification.

Section 6.2 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Partnership
Related Party shall be entitled to recover special, consequential or punitive
damages.

 

17



--------------------------------------------------------------------------------

Section 6.3 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (B) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not include any admission of
wrongdoing or malfeasance by, the Indemnified Party. The remedies provided for
in this Section 6 are cumulative and are not exclusive of any remedies that may
be available to a party at law or in equity or otherwise.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Certain Special Allocations of Book and Taxable Income. To the
extent that the Common Unit Price differs from the Per Unit Capital Amount as of
the Closing Date for a then Outstanding Common Unit after taking into account
the issuance of the Purchased Units, the General Partner intends to specially
allocate Partnership items of book and taxable income, gain, loss or deduction
to the Purchasers so that the Per Unit Capital Amount with respect to their
Purchased Units are equal to the Per Unit Capital Amounts with respect to other
Common Units (and thus to assure fungibility of all Common Units). Such special
allocations will occur upon the earlier to occur of any taxable period of the
Partnership ending upon, or after, (a) an event described in Section 5.5(d) of
the Partnership Agreement or a sale of all or substantially all of the assets of
the Partnership occurring after the date of the issuance of the Purchased Units,
or (b) the transfer of the Purchased Units to a Person that is not an Affiliate
of the Purchaser, in which case, such allocation shall be made only with respect
to the Purchased Units so transferred. To the maximum extent permissible, the
special allocations resulting from clause (a) will be made through allocations
of Unrealized Gain.

Section 7.2 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

Section 7.3 Survival of Provisions. The representations and warranties set forth
in Sections 3.1, 3.2, 3.5, 3.8, 3.9, 3.14, 3.15, 3.16, 3.17, 4.4, 4.5, 4.7, 4.8
and 4.9 hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following the Closing Date
regardless of any investigation made by or on behalf of the Partnership or any
Purchaser. The covenants made in this Agreement or any other Operative Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor. All indemnification obligations of the
Partnership and the Purchasers pursuant to this Agreement and the provisions of
Article VI shall remain operative and in full force and effect

 

19



--------------------------------------------------------------------------------

unless such obligations are expressly terminated in a writing by the parties,
regardless of any purported general termination of this Agreement.

Section 7.4 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Amendments and Waivers. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Operative Document, any waiver of
any provision of this Agreement or any other Operative Document, and any consent
to any departure by the Partnership from the terms of any provision of this
Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances.

Section 7.5 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership by delivery
of an agreement to be bound and a revised Schedule A. No portion of the rights
and obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Partnership
(which consent shall not be unreasonably withheld by the Partnership).

Section 7.6 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

(a) If to any Purchaser:

To the respective address listed on Schedule B hereof

with a copy to:

 

20



--------------------------------------------------------------------------------

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Attention: Laura L. Tyson

Facsimile: 512.322.8377

Email: laura.tyson@bakerbotts.com

(b) If to Penn Virginia Resource Partners, L.P.:

Five Radnor Corporate Center, Suite 500

100 Matsonford Road

Radnor, Pennsylvania 19087

Attention: General Counsel

Facsimile: 610.975.8201

with a copy to:

Vinson & Elkins L.L.P.

666 Fifth Avenue

26th Floor

New York, NY 10103

Attention: Allan Reiss

Facsimile: 917.849.5363

Email: areiss@velaw.com

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 7.7 Removal of Legend. In connection with a sale of the Purchased Units
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Partnership a customary broker
representation letter providing to the transfer agent and the Partnership any
information the Partnership deems reasonably necessary to determine that the
sale of the Purchased Units is made in compliance with Rule 144, including, as
may be appropriate, a certification that the Purchaser is not an Affiliate of
the Partnership and regarding the length of time the Purchased Units have been
held. Upon receipt of such representation letter, the Partnership shall promptly
direct its transfer agent to remove the notation of a restrictive legend in such
Purchaser’s certificates evidencing the Purchased Units or the book-entry
account maintained by the transfer agent, including the legend referred to in
Section 4.9, and the Partnership shall bear all costs associated therewith.
After a registration statement under the Securities Act permitting the public
resale of the Purchased Units has become effective or any Purchaser or its
permitted assigns have held the Purchased Units for one year, if the book-entry
account of such Purchased Units still bears the notation of the restrictive
legend referred to in Section 4.9, the Partnership agrees, upon request of the

 

21



--------------------------------------------------------------------------------

Purchaser or permitted assignee, to take all steps necessary to promptly effect
the removal of the legend described in Section 4.9 from the Purchased Units, and
the Partnership shall bear all costs associated therewith, regardless of whether
the request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Partnership any information
the Partnership deems reasonably necessary to determine that the legend is no
longer required under the Securities Act or applicable state laws, including (if
there is no such registration statement) a certification that the holder is not
an Affiliate of the Partnership (and a covenant to inform the Partnership if it
should thereafter become an Affiliate and to consent to the notation of an
appropriate restriction) and regarding the length of time the Purchased Units
have been held.

Section 7.8 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Partnership or any of its Affiliates or any Purchaser or
any of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 7.9 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of New York.

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 7.11 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the written consent of
Purchasers representing a majority of the aggregate Purchase Prices upon a
breach in any material respect by the Partnership of any covenant or agreement
set forth in this Agreement.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal;

 

22



--------------------------------------------------------------------------------

(ii) upon the termination of the Acquisition Agreement; or

(iii) if the Closing shall not have occurred by July 9, 2012.

(c) In the event of the termination of this Agreement as provided in this
Section 7.11, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Section 5.3, Section 5.4 and Article VI of this
Agreement; provided that nothing herein shall relieve any party from any
liability or obligation with respect to any willful breach of this Agreement.

Section 7.12 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement and prior to the Closing.

[Signature pages follow.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

PENN VIRGINIA RESOURCE PARTNERS, L.P. By:   PENN VIRGINIA RESOURCE GP, LLC  
(its General Partner) By:  

/s/ Robert B. Wallace

Name:   Robert B. Wallace Title:   Chief Financial Officer

Signature Page to Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor:

 

KAYNE ANDERSON MLP INVESTMENT COMPANY

 

By:   KA Fund Advisors, LLC, as Manager

By:   /s/ James C. Baker  

Name: James C. Baker

Title: Managing Director

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

KAYNE ANDERSON MLP FUND, LP

 

 

By:   Kayne Anderson Capital Advisors, L.P., as its general partner

By:   /s/ David Shladovsky  

Name: David Shladovsky

Title: General Counsel

Investor:

KAYNE ANDERSON MIDSTREAM INSTITUTIONAL FUND, LP

 

 

By:   Kayne Anderson Capital Advisors, L.P., as its general partner

By:   /s/ David Shladovsky  

Name: David Shladovsky

Title: General Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS, LP

 

By:   Kayne Anderson Capital Advisors, L.P., as its general partner

By:   /s/ David Shladovsky  

Name: David Shladovsky

Title: General Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

AT MLP FUND, LLC

By:   /s/ Christopher Linder  

Name: Christopher Linder

Title: Vice President

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

EAGLE INCOME APPRECIATION PARTNERS, L.P.

 

By:   Eagle Income Appreciation GP, LLC, its General Partner

 

By:   Eagle Global Advisors, LLC, its Managing Member

By:   /s/ Malcom Day  

Name: Malcom Day

Title: Partner

 

Investor:

 

EAGLE INCOME APPRECIATION II, L.P.

 

By:   Eagle Income Appreciation GP, LLC, its General Partner

 

By:   Eagle Global Advisors, LLC, its Managing Member

By:   /s/ Malcom Day  

Name: Malcom Day

Title: Partner

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

MTP ENERGY MASTER FUND LTD

 

By:   MTP ENERGY MANAGEMENT LLC, its investment manager

 

By:   MAGNETAR FINANCIAL LLC, its sole member

By:   /s/ Doug Litowitz  

Name: Doug Litowitz

Title: Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

MAGNETAR STRUCTURED FUND LP

 

By:   MAGNETAR FINANCIAL LLC, its general partner

 

By:   /s/ Doug Litowitz  

Name: Doug Litowitz

Title: Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

MAGNETAR GLOBAL EVENT DRIVEN FUND LLC

 

By:   MAGNETAR FINANCIAL LLC, its manager

By:   /s/ Doug Litowitz

Name: Doug Litowitz

Title: Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

BLACKWELL PARTNERS LLC

 

By:   MAGNETAR FINANCIAL LLC, its manager

By:   /s/ Doug Litowitz  

Name: Doug Litowitz

Title: Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

MAGNETAR CAPITAL FUND II LP

 

By:   MAGNETAR FINANCIAL LLC, its general partner

By:   /s/ Doug Litowitz  

Name: Doug Litowitz

Title: Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

HIPPARCHUS FUND LP

 

By:   MAGNETAR FINANCIAL LLC, its general partner

By:   /s/ Doug Litowitz  

Name: Doug Litowitz

Title: Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

ASTRUM PARTNERS LLC

SERIES VIII, a series of ASTRUM PARTNERS LLC

 

By:   MAGNETAR FINANCIAL LLC, its manager

By:   /s/ Doug Litowitz  

Name: Doug Litowitz

Title: Counsel

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investors:

 

CLEARBRIDGE ENERGY MLP FUND INC.

 

CLEARBRIDGE ENERGY MLP OPPORTUNITY FUND INC.

 

LEGG MASON PARTNERS CAPITAL & INCOME FUND INC.

 

LEGG MASON CLEARBRIDGE TACTICAL DIVIDEND INCOME FUND

 

CLEARBRIDGE MLP ENERGY PORTFOLIO

 

By:   ClearBridge Advisors, LLC, as the Discretionary Investment Adviser

By:   /s/ Harry D. Cohen  

Name: Harry D. Cohen

Title: Managing Director, Chief Investment Officer

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

HARVEST INFRASTRUCTURE PARTNERS FUND LLC

By:   /s/ Anthony Merhige  

Name: Anthony Merhige

Title: G.C. of Managing Member

 

Investor:

 

HARVEST MLP INCOME FUND LLC

By:   /s/ Anthony Merhige  

Name: Anthony Merhige

Title: G.C. of Managing Member

 

Investor:

 

HARVEST MLP PARTNERS

By:   /s/ Anthony Merhige  

Name: Anthony Merhige

Title: G.C. of Investment Advisor

 

Investor:

 

HARVEST MLP PARTNERS II

By:   /s/ Anthony Merhige  

Name: Anthony Merhige

Title: G.C. of Investment Advisor

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Investor:

 

HARVEST MSRA

By:   /s/ Anthony Merhige  

Name: Anthony Merhige

Title: G.C. of Investment Advisor

 

Signature Page to Unit Purchase Agreement

(PIPE Investors)



--------------------------------------------------------------------------------

Schedule A – List of Purchasers and Commitment Amounts

 

Purchaser

   Common Units      Purchase Price  

Kayne Anderson MLP Investment Company

     1,365,854       $ 28,000,007.00   

Kayne Anderson MLP Fund, LP

     243,903       $ 5,000,011.50   

Kayne Anderson Midstream Institutional Fund, LP

     121951       $ 2,499,995.50   

Kayne Anderson Non-Traditional Investments, LP

     121951       $ 2,499,995.50   

AT MLP Fund, LLC

     1,219,512       $ 24,999,996.00   

Eagle Income Appreciation Partners, L.P.

     268,292       $ 5,499,986.00   

Eagle Income Appreciation II, L.P.

     219,512       $ 4,499,996.00   

MTP Energy Master Fund Ltd.

     1,707,317       $ 34,999,998.50   

Magnetar Structured Fund LP

     90,244       $ 1,850,002.00   

Magnetar Global Event Driven Fund LLC

     306,342       $ 6,280,011.00   

Blackwell Partners LLC

     181,463       $ 3,719,991.50   

Magnetar Capital Fund II LP

     419,488       $ 8,599,504.00   

Hipparchus Fund LP

     92,707       $ 1,900,493.50   

Astrum Partners LLC Series VIII

     129,268       $ 2,649,994.00   

ClearBridge Energy MLP Fund Inc.

     1,053,658       $ 21,599,989.00   

ClearBridge Energy MLP Opportunity Fund Inc.

     409,268       $ 8,389,994.00   

Legg Mason Partners Capital & Income Fund Inc.

     78,049       $ 1,600,004.50   

Legg Mason ClearBridge Tactical Dividend Income Fund

     19,512       $ 399,996.00   

ClearBridge MLP Energy Portfolio

     488       $ 10,004.00   

Harvest Infrastructure Partners Fund LLC

     19,169       $ 392,964.50   

Harvest MLP Income Fund LLC

     42,182       $ 864,731.00   

Harvest MLP Partners

     210,851       $ 4,322,445.50   

Harvest MLP Partners II

     243,240       $ 4,986,420.00   

Harvest MSRA

     216,266       $ 4,433,453.00      

 

 

    

 

 

 

Total

     8,780,487       $ 179,999,983.50      

 

 

    

 

 

 

Schedule A to Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule B – Notice and Contact Information

 

Kayne Anderson MLP Investment Company   

Kayne Anderson Capital Advisors, L.P.

717 Texas, Suite 3100

Houston, Texas 77002

Attention: James Baker

Facsimile: (713) 655-7359

jbaker@kaynecapital.com

Kayne Anderson MLP Fund, LP

Kayne Anderson Midstream Institutional Fund, LP

Kayne Anderson Non-Traditional Investments, LP

  

Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars, Second Floor

Los Angeles, CA 90067

Attention: David Shladovsky

Facsimile: (310) 284-2438

dshladovsky@kaynecapital.com

AT MLP Fund, LLC   

AT MLP Fund, LLC

1700 Lincoln Street, Ste. 2550

Denver, Colorado 80203

Attention: Chris Linder

Facsimile: (720) 221-5032

clinder@atlantictrust.com

Eagle Income Appreciation Partners, L.P.

Eagle Income Appreciation II, L.P.

  

Eagle Global Advisors

5847 San Felipe, Suite 930

Houston, Texas 77057

Attention: Malcom Day

mday@eagleglobal.com

MTP Energy Master Fund Ltd.

Magnetar Structured Fund LP

Magnetar Global Event Driven Fund LLC

Blackwell Partners LLC

Magnetar Capital Fund II LP

Hipparchus Fund LP

Astrum Partners LLC Series VIII

  

Magnetar Capital LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Attention: Doug Litowitz

Facsimile: (847) 905-5685

doug.litowitz@magnetar.com

ClearBridge Energy MLP Fund Inc.

ClearBridge Energy MLP Opportunity Fund Inc.

Legg Mason Partners Capital & Income Fund Inc.

Legg Mason ClearBridge Tactical Dividend Income Fund

ClearBridge MLP Energy Portfolio

  

ClearBridge Advisors, LLC

620 8th Avenue, 47th Floor

New York, New York 10018

Attention: Patrick Collier

pjcollier@clearbridgeadvisors.com

Harvest Infrastructure Partners Fund LLC

Harvest MLP Fund LLC

Harvest MLP Partners

Harvest MLP Partners II

Harvest MSRA

  

Harvest Fund Advisors LLC

100 West Lancaster Avenue

Second Floor

Wayne, Pennsylvania 19087

Attention: Anthony J. Merhige

Facsimile: (610) 995-9775

amerhige@harvestmlp.com

Schedule B to Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule C Material Subsidiaries

 

Name

  

Jurisdiction of Organization

PVR Finco LLC    Delaware Penn Virginia Operating Co., LLC    Delaware PVR
Midstream LLC    Delaware PVR Gas Resources LLC    Delaware PVR North Texas Gas
Gathering LLC    Delaware PVR Gas Processing LLC    Oklahoma PVR Natural Gas
Gathering LLC    Oklahoma PVR Cherokee Gas Processing LLC    Oklahoma Fieldcrest
Resources LLC    Delaware Toney Fork LLC    Delaware Loadout LLC    Delaware PVR
Marcellus Gas Gathering, LLC    Delaware Kanawha Rail LLC    Virginia

Exhibit A to Unit Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A – Form of Registration Rights Agreement

 

Exhibit A to Unit Purchase Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

PENN VIRGINIA RESOURCE PARTNERS, L.P.

AND

THE INVESTORS NAMED ON SCHEDULE A HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     46   

Section 1.01

  Definitions      46   

Section 1.02

  Registrable Securities      48   

ARTICLE II REGISTRATION RIGHTS

     48   

Section 2.01

  Registration      48   

Section 2.02

  Piggyback Rights      49   

Section 2.03

  Delay Rights      51   

Section 2.04

  Underwritten Offerings      52   

Section 2.05

  Sale Procedures      53   

Section 2.06

  Cooperation by Holders      56   

Section 2.07

  Restrictions on Public Sale by Holders of Registrable Securities      56   

Section 2.08

  Expenses      57   

Section 2.09

  Indemnification      57   

Section 2.10

  Rule 144 Reporting      60   

Section 2.11

  Transfer or Assignment of Registration Rights      60   

Section 2.12

  Limitation on Subsequent Registration Rights      60   

ARTICLE III MISCELLANEOUS

     60   

Section 3.01

  Communications      60   

Section 3.02

  Successor and Assigns      61   

Section 3.03

  Assignment of Rights      62   

Section 3.04

  Recapitalization, Exchanges, Etc. Affecting the Units      62   

Section 3.05

  Aggregation of Registrable Securities      62   

Section 3.06

  Specific Performance      62   

Section 3.07

  Counterparts      62   

Section 3.08

  Headings      62   

Section 3.09

  Governing Law      63   

Section 3.10

  Severability of Provisions      63   

Section 3.11

  Entire Agreement      63   

Section 3.12

  Amendment      63   

Section 3.13

  No Presumption      63   

Section 3.14

  Obligations Limited to Parties to Agreement      63   

Section 3.15

  Independent Nature of Investor’s Obligations      64   

Section 3.16

  Interpretation      64   

Schedule A – Investor List; Notice and Contact Information; Opt-Out



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [•], 2012, by and among Penn Virginia Resource Partners, L.P., a Delaware
limited partnership (the “Partnership”), and each of the Persons set forth on
Schedule A to this Agreement (each, an “Investor” and collectively, the
“Investors”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Unit Purchase Agreement, dated
as of April 9, 2012, by and among the Partnership and the Investors (the “Unit
Purchase Agreement”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Investors pursuant to the
Unit Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Unit Purchase Agreement. The terms set
forth below are used herein as so defined:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“General Partner” means Penn Virginia Resource GP LLC, a Delaware limited
liability company.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

 

46



--------------------------------------------------------------------------------

“Investor” and “Investors” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means the product of the Common Unit Price times
the number of Purchased Units purchased by such Investor that may not be
disposed of without restriction and without the need for current public
information pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act.

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Registrable Securities” means (i) the Common Units to be acquired by the
Investors pursuant to the Unit Purchase Agreement and (ii) any Common Units
issued as Liquidated Damages pursuant to Section 2.01(b) of this Agreement and
includes any type of interest issued to the Holder as a result of Section 3.04.

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

 

47



--------------------------------------------------------------------------------

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“Unit Purchase Agreement” has the meaning specified therefor in the recitals of
this Agreement.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act; (c) when such Registrable Security is held by the
Partnership or one of its subsidiaries or Affiliates; (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof or (e) when such Registrable
Security becomes eligible for resale without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act, assuming the Holder
of such Registrable Security is not an Affiliate of the Partnership.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Effectiveness Deadline. No later than 15 days following the Closing Date,
the Partnership shall prepare and file a registration statement under the
Securities Act to permit the public resale of Registrable Securities then
outstanding from time to time as permitted by Rule 415 of the Securities Act
with respect to all of the Registrable Securities (the “Registration
Statement”). The Registration Statement filed pursuant to this Section 2.01(a)
shall be on such appropriate registration form of the Commission as shall be
selected by the Partnership so long as it permits the continuous offering of the
Registrable Securities pursuant to Rule 415 of the Securities Act or such other
rule as is then applicable at the then prevailing market prices. The Partnership
shall use its commercially reasonable efforts to cause the Registration
Statement to become effective on or as soon as practicable after the Closing
Date. Any Registration Statement shall provide for the resale pursuant to any
method or combination of methods legally available to, and requested by, the
Holders of any and all Registrable Securities covered by such Registration
Statement. The Partnership shall use its commercially reasonable efforts to
cause the Registration Statement filed pursuant to this Section 2.01(a) to be
effective, supplemented and amended to the extent necessary to ensure that it is
available for the resale of all Registrable Securities by the Holders until all
Registrable Securities covered by such Registration Statement

 

48



--------------------------------------------------------------------------------

have ceased to be Registrable Securities (the “Effectiveness Period”). The
Registration Statement when effective (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the date that the Registration Statement
becomes effective, but in any event within two (2) Business Days of such date,
the Partnership shall provide the Holders with written notice of the
effectiveness of the Registration Statement.

(b) Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within 90 days after the Closing Date,
then each Holder shall be entitled to a payment (with respect to the Purchased
Units of each such Holder), as liquidated damages and not as a penalty, of 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for the first 60 days following the 90th day, increasing by an additional 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for each subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days
and 1.0% thereafter), up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. Any Liquidated
Damages shall be paid to each Holder in immediately available funds; provided,
however, if the Partnership certifies that it is unable to pay Liquidated
Damages in cash because such payment would result in a breach under a credit
facility or other debt instrument, then the Partnership may pay the Liquidated
Damages in kind in the form of the issuance of additional Common Units. Upon any
issuance of Common Units as Liquidated Damages, the Partnership shall promptly
(i) prepare and file an amendment to the Registration Statement prior to its
effectiveness adding such Common Units to such Registration Statement as
additional Registrable Securities and (ii) prepare and file a supplemental
listing application with the NYSE (or such other market on which the Registrable
Securities are then listed and traded) to list such additional Common Units. The
determination of the number of Common Units to be issued as Liquidated Damages
shall be equal to the amount of Liquidated Damages divided by the
volume-weighted average price of the Common Units on the NYSE (or such other
market on which the Registrable Securities are then listed and traded) over the
consecutive ten (10) trading day period ending on the close of trading on the
trading day immediately preceding the date on which the Liquidated Damages
payment is due, less a discount to such average price of 2.00%. The accrual of
Liquidated Damages to a Holder shall cease at the earlier of (i) the
Registration Statement becoming effective or (ii) when such Holder no longer
holds Registrable Securities, and any payment of Liquidated Damages shall be
prorated for any period of less than 30 days in which the payment of Liquidated
Damages ceases. If the Partnership is unable to cause a Registration Statement
to go effective within 90 days after the Closing Date as a result of an
acquisition, merger, reorganization, disposition or other similar transaction,
then the Partnership may request a waiver of the Liquidated Damages, and each
Holder may individually grant or withhold its consent to such request in its
discretion.

Section 2.02 Piggyback Rights

 

49



--------------------------------------------------------------------------------

(a) Participation. If the Partnership proposes to file (i) a shelf registration
statement other than the Registration Statement contemplated by Section 2.01(a),
(ii) a prospectus supplement to an effective shelf registration statement, other
than the Registration Statement contemplated by Section 2.01(a) of this
Agreement and Holders may be included without the filing of a post-effective
amendment thereto, or (iii) a registration statement, other than a shelf
registration statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with an Underwritten Offering, the
Partnership shall give notice (including, but not limited to, notification by
electronic mail) of such proposed Underwritten Offering to each Holder (together
with its Affiliates) holding at least $10.0 million of the then-outstanding
Registrable Securities (based on the Common Unit Price) and such notice shall
offer such Holders the opportunity to include in such Underwritten Offering such
number of Registrable Securities (the “Included Registrable Securities”) as each
such Holder may request in writing; provided, however, that if the Partnership
has been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Units in the Underwritten
Offering, then (A) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the
Partnership shall not be required to offer such opportunity to the Holders or
(B) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b). Any notice required to be provided in this
Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof and receipt of such notice shall be confirmed by the Holder.
Each such Holder shall then have two (2) Business Days (or one (1) Business Day
in connection with any overnight or bought Underwritten Offering) after notice
has been delivered to request in writing the inclusion of Registrable Securities
in the Underwritten Offering. If no written request for inclusion from a Holder
is received within the specified time, each such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (x) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (y) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Registrable Securities in such
Underwritten Offering by giving written notice to the Partnership of such
withdrawal at or prior to the time of pricing of such Underwritten Offering. Any
Holder may deliver written notice (an “Opt-Out Notice”) to the Partnership
requesting that such Holder not receive notice from the Partnership of any
proposed Underwritten Offering; provided, however, that such Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to

 

50



--------------------------------------------------------------------------------

this Section 2.02(a) and such Holder shall no longer be entitled to participate
in Underwritten Offerings by the Partnership pursuant to this Section 2.02(a).
The Holders indicated on Schedule A hereto as having opted out shall each be
deemed to have delivered an Opt-Out Notice as of the date hereof.

(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Partnership and
(ii) second, pro rata among the Selling Holders who have requested participation
in such Underwritten Offering and any other holder of securities of the
Partnership having rights of registration that are neither expressly senior nor
subordinated to the Registrable Securities (the “Parity Securities”). The pro
rata allocations for each Selling Holder who has requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold in such Underwritten Offering
multiplied by (b) the fraction derived by dividing (x) the number of Registrable
Securities owned on the Closing Date by such Selling Holder by (y) the aggregate
number of Registrable Securities owned on the Closing Date by all Selling
Holders plus the aggregate number of Parity Securities owned on the Closing Date
by all holders of Parity Securities that are participating in the Underwritten
Offering.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
Section 2.02 shall terminate upon such Holder (together with its Affiliates)
ceasing to hold at least $10.0 million of Registrable Securities (based on the
Common Unit Price).

Section 2.03 Delay Rights.

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement or other
registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Registration
Statement or other registration statement or (ii) the Partnership has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of the Partnership, would materially adversely
affect the Partnership; provided, however, in no event shall the Selling Holders
be suspended from selling

 

51



--------------------------------------------------------------------------------

Registrable Securities pursuant to the Registration Statement or other
registration statement for a period that exceeds an aggregate of 60 days in any
180-day period or 105 days in any 365-day period, in each case, exclusive of
days covered by any lock-up agreement executed by a Selling Holder in connection
with any Underwritten Offering. Upon disclosure of such information or the
termination of the condition described above, the Partnership shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in the Registration Statement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other reasonable actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.

If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) the Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 30 days by a post-effective
amendment thereto, a supplement to the prospectus or a report filed with the
Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange Act,
then, until the suspension is lifted or a post-effective amendment, supplement
or report is filed with the Commission, but not including any day on which a
suspension is lifted or such amendment, supplement or report is filed and
declared effective, if applicable, the Partnership shall pay the Selling Holders
an amount equal to the Liquidated Damages, following the earlier of (x) the date
on which the suspension period exceeded the permitted period and (y) the
thirty-first (31st) day after the Registration Statement or other registration
statement contemplated by this Agreement ceased to be effective or failed to be
useable for its intended purposes, as liquidated damages and not as a penalty
(for purposes of calculating Liquidated Damages, the date in (x) or (y) above
shall be deemed the “90th day,” as used in the definition of Liquidated
Damages). For purposes of this paragraph, a suspension shall be deemed lifted on
the date that notice that the suspension has been terminated is delivered to the
Selling Holders. Liquidated Damages shall cease to accrue pursuant to this
paragraph upon the Purchased Units of such Holder becoming eligible for resale
without restriction and without the need for current public information under
any section of Rule 144 (or any similar provision then in effect) under the
Securities Act, assuming that each Holder is not an Affiliate of the
Partnership, and any payment of Liquidated Damages shall be prorated for any
period of less than 30 days in which the payment of Liquidated Damages ceases.

Section 2.04 Underwritten Offerings.

(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless

 

52



--------------------------------------------------------------------------------

such Selling Holder agrees to sell its Registrable Securities on the basis
provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses. The Partnership’s management may but shall not be
required to participate in a roadshow or similar marketing effort in connection
with any Underwritten Offering.

(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder shall be entitled to any “demand” rights or similar rights that would
require the Partnership to effect an Underwritten Offering solely on behalf of
the Holders.

Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its commercially reasonable efforts to include such information in
such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each

 

53



--------------------------------------------------------------------------------

document incorporated by reference therein to the extent then required by the
rules and regulations of the Commission), and provide each such Selling Holder
the opportunity to object to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or such other registration statement
or supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the

 

54



--------------------------------------------------------------------------------

statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

 

55



--------------------------------------------------------------------------------

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

The Partnership will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on the Registration Statement, such
Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect thereto and the Partnership shall have no further
obligations hereunder with respect to Registrable Securities held by such
Holder.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Underwriters,
if any, to deliver to the Partnership (at the Partnership’s expense) all copies
in their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.

Section 2.06 Cooperation by Holders. The Partnership shall have no obligation to
include Registrable Securities of a Holder in the Registration Statement or in
an Underwritten Offering pursuant to Section 2.02(a) who has failed to timely
furnish such information that the Partnership determines, after consultation
with its counsel, is reasonably required in order for the registration statement
or prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.

Each Holder of Registrable Securities agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of

 

56



--------------------------------------------------------------------------------

Registrable Securities during the 60 calendar day period beginning on the date
of a prospectus or prospectus supplement filed with the Commission with respect
to the pricing of any Underwritten Offering, provided that (i) the duration of
the foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the Partnership or the
officers, directors or any other Affiliate of the Partnership on whom a
restriction is imposed and (ii) the restrictions set forth in this Section 2.07
shall not apply to any Registrable Securities that are included in such
Underwritten Offering by such Holder. In addition, this Section 2.07 shall not
apply to any Holder that is not entitled to participate in such Underwritten
Offering, whether because such Holder delivered an Opt-Out Notice prior to
receiving notice of the Underwritten Offering or because such Holder holds less
than $10.0 million of the then-outstanding Registrable Securities.

Section 2.08 Expenses.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.09 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01(a) or an Underwritten Offering covered under this
Agreement, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for the
Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance. “Selling
Expenses” means all underwriting discounts and selling commissions or similar
fees or arrangements allocable to the sale of the Registrable Securities.

Section 2.09 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the

 

57



--------------------------------------------------------------------------------

“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus, in light of the circumstances under which such statement is
made) contained in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that the Partnership will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Selling Holder Indemnified Person in writing
specifically for use in the Registration Statement or such other registration
statement, or prospectus supplement, as applicable. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be

 

58



--------------------------------------------------------------------------------

liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

59



--------------------------------------------------------------------------------

Section 2.10 Rule 144 Reporting.

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, the Partnership agrees to use its commercially
reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.11 Transfer or Assignment of Registration Rights.

The rights to cause the Partnership to register Registrable Securities granted
to the Investors by the Partnership under this Article II may be transferred or
assigned by any Investor to one or more transferees or assignees of Registrable
Securities; provided, however, that (a) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, such Investor, the amount of Registrable Securities transferred or assigned
to such transferee or assignee shall represent at least $10.0 million of
Registrable Securities (based on the Common Unit Price), (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or
assigned, and (c) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such Investor under this
Agreement.

Section 2.12 Limitation on Subsequent Registration Rights.

From and after the date hereof, the Partnership shall not, without the prior
written consent of the Holders of a majority of the Registrable Securities,
enter into any agreement with any current or future holder of any securities of
the Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership on a basis other than pari passu with, or expressly subordinate to
the rights of, the Holders of Registrable Securities hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications.

 

60



--------------------------------------------------------------------------------

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:

(a) if to an Investor:

To the respective address listed on Schedule A hereof

with a copy to:

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Attention: Laura L. Tyson

Facsimile: 512.322.8377

Email: laura.tyson@bakerbotts.com

(b) if to a transferee of an Investor, to such Holder at the address provided
pursuant to Section 2.11 above; and

(c) if to the Partnership:

Penn Virginia Resource Partners, L.P. 100 Matsonford Road

Five Radnor Corporate Center, Suite 500

Radnor, PA 19087

Attention: Bruce D. Davis Facsimile: (610) 975-8201

Email: bdavis@pvrpartners.com

with a copy to:

Vinson & Elkins L.L.P.

666 Fifth Avenue

26th Floor

New York, NY 10103

Attention: Allan Reiss Facsimile: 917.849.5363

Email: areiss@velaw.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

Section 3.02 Successor and Assigns.

 

61



--------------------------------------------------------------------------------

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.

Section 3.03 Assignment of Rights.

All or any portion of the rights and obligations of any Investor under this
Agreement may be transferred or assigned by such Investor only in accordance
with Section 2.11 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units.

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities.

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

Section 3.06 Specific Performance.

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

Section 3.07 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

Section 3.08 Headings.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

62



--------------------------------------------------------------------------------

Section 3.09 Governing Law.

THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF THE STATE OF NEW YORK.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement.

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Partnership set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.12 Amendment.

This Agreement may be amended only by means of a written amendment signed by the
Partnership and the Holders of a majority of the then outstanding Registrable
Securities; provided, however, that no such amendment shall materially and
adversely affect the rights of any Holder hereunder without the consent of such
Holder.

Section 3.13 No Presumption.

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement.

Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Investors (and their permitted transferees and assignees) and the
Partnership shall have any obligation hereunder and that, notwithstanding that
one or more of the Investors may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Investors or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general

 

63



--------------------------------------------------------------------------------

or limited partner, manager, member, stockholder or Affiliate of any of the
Investors or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, as such, for any obligations of the Investors under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Investor hereunder.

Section 3.15 Independent Nature of Investor’s Obligations.

The obligations of each Investor under this Agreement are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement. Nothing contained herein, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.

Section 3.16 Interpretation.

Article and Section references to this Agreement, unless otherwise specified.
All references to instruments, documents, contracts and agreements are
references to such instruments, documents, contracts and agreements as the same
may be amended, supplemented and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any determination, consent or approval is to be made or given by
an Investor under this Agreement, such action shall be in such Investor’s sole
discretion unless otherwise specified.

[Signature pages to follow]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

PENN VIRGINIA RESOURCE PARTNERS, L.P.

By: PENN VIRGINIA RESOURCE GP LLC

      its General Partner

By:                                          
                                                        

Name: Rob Wallace

Title:   Chief Financial Officer

Signature Page to Registration Rights Agreement

 

65



--------------------------------------------------------------------------------

[UNITHOLDER]

By:                                                                  

      Name:

      Title:

Signature Page to Registration Rights Agreement

 

66



--------------------------------------------------------------------------------

Schedule A – Investor Name; Notice and Contact Information; Opt-Out

Schedule A to Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit B – Form of Opinion of Vinson & Elkins L.L.P.

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Unit Purchase Agreement (the “Purchase Agreement”). The
Partnership shall furnish to the Purchasers at the Closing an opinion of
Vinson & Elkins L.L.P., counsel for the Partnership, addressed to the Purchasers
and dated the Closing Date in form satisfactory to the Purchasers, stating that:

(i) Each of the Partnership, PVR Marcellus Gas Gathering, LLC and the General
Partner is a validly existing limited partnership or limited liability company,
respectively, in good standing under the laws of the State of Delaware. Each of
the Partnership, PVR Marcellus Gas Gathering, LLC and the General Partner has
all requisite limited partnership or limited liability company power and
authority under the laws of the State of Delaware necessary (a) to own its
properties and carry on its business as its business is now being conducted as
described in the Partnership SEC Documents, (b) to enter into and perform its
obligations under the Operative Documents and (c) to offer, issue and sell the
Purchased Units as provided in the Purchase Agreement.

(ii) To our knowledge, except (a) as described in the Partnership SEC Documents
filed prior to the date of the Purchase Agreement and (b) as provided in the
Acquisition Agreement, there are no preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any limited partner interests in the Partnership arising under any agreement
filed with the Commission by the Partnership.

(iii) The Purchased Units to be issued and sold to the Purchasers by the
Partnership pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchaser against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued in accordance with the terms of the Partnership Agreement, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(iv) Except for the approvals required by the Commission in connection with the
Partnership’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification, filing,
declaration, qualification or registration with, any Governmental Authority is
required for the issuance and sale by the Partnership of the Purchased Units,
the execution, delivery and performance by the Partnership of the Operative
Documents or the consummation of the transactions contemplated by the Operative
Documents, except those that have been obtained or as may be required under
state securities or “Blue Sky” laws, as to which we do not express any opinion.

(v) Assuming the accuracy of the representations and warranties of the
Purchasers and the Partnership contained in the Purchase Agreement, the offer,
issuance and sale of the Purchased Units by the Partnership to the Purchasers
solely in the manner contemplated by the Purchase Agreement are exempt from the
registration requirements of the Securities Act; provided that such counsel will
express no opinion as to any subsequent sale.

Exhibit B to Unit Purchase Agreement



--------------------------------------------------------------------------------

(vi) The holders of outstanding Common Units are not entitled to statutory,
preemptive or, to our knowledge, other similar contractual rights to subscribe
for the Purchased Units.

(vii) The Partnership is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(viii) None of the offering, issuance and sale by the Partnership of the
Purchased Units, the execution, delivery and performance of the Operative
Documents by the Partnership or the consummation of the transactions
contemplated thereby conflicts or will conflict with, or results or will result
in a breach or violation of (A) the Partnership Agreement, (B) any agreement
filed or incorporated by reference as an exhibit to Partnership’s Annual Report
on Form 10-K for the period ended December 31, 2011 or (C) the Delaware LP Act
or U.S. federal law, which in the case of clauses (B) or (C) would be reasonably
expected to have a Material Adverse Effect; provided, however, that no opinion
is expressed pursuant to this paragraph (viii) with respect to federal or state
securities or anti-fraud statutes, rules or regulations.

(ix) Each of Operative Documents has been duly authorized and validly executed
and delivered by the Partnership and the General Partner, as the case may be,
and constitutes a valid and binding obligation of the Partnership and the
General Partner, as the case may be, enforceable against the Partnership and the
General Partner, as the case may be, in accordance with its terms, except as the
enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.

 

Exhibit B to Unit Purchase Agreement



--------------------------------------------------------------------------------

Exhibit C — Form of Additional Limited Partner Certificate

Exhibit C to Unit Purchase Agreement



--------------------------------------------------------------------------------

CERTIFICATION RELATED TO ISSUANCE OF UNITS

The undersigned (“Recipient”) hereby applies for issuance to the name of the
Recipient of [            ] Common Units and hereby certifies to Penn Virginia
Resource Partners, L.P. (the “Partnership”) that the Recipient (including to the
best of Recipient’s knowledge, any person for whom the Recipient will hold the
Common Units) is an Eligible Citizen.

The Recipient (a) requests admission as an Additional Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Fourth Amended and
Restated Agreement of Limited Partnership of Penn Virginia Resource Partners,
L.P., as amended, supplemented or restated to the date hereof (the “Partnership
Agreement”), (b) represents and warrants that the Recipient has all right, power
and authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (c) appoints the General Partner of the Partnership and,
if a Liquidator shall be appointed, the Liquidator of the Partnership as the
Recipient’s attorney-in-fact to execute, swear to, acknowledge and file any
document, including the Partnership Agreement and any amendment thereto and the
Certificate of Limited Partnership of the Partnership and any amendment thereto,
necessary or appropriate for the Recipient’s admission as a Additional Limited
Partner and as a party to the Partnership Agreement, (d) gives the powers of
attorney provided for in the Partnership Agreement, and (e) makes the waivers
and gives the consents and approvals contained in the Partnership Agreement.
Capitalized terms not defined herein have the meanings assigned to such terms in
the Partnership Agreement.

Date: [            ], 2012

 

 

Social Security or other identifying number

  [                                         ]

        $                                                         

   

 

Purchase Price including commissions, if any

  Signature of Recipient  

Penn Virginia Resource Partners, L.P.

Five Radnor Corporate Center, Suite 500

100 Matsonford Road

Radnor, Pennsylvania 19087

    Name and Address of Recipient

Type of Entity (check one):

 

¨

   Individual    ¨    Partnership    ¨    Corporation

¨

   Trust    ¨    Other (specify)      



--------------------------------------------------------------------------------

If not an Individual (check one):

 

  ¨ the entity is subject to United States federal income taxation on the income
generated by the Partnership;

 

  ¨ the entity is not subject to United States federal income taxation, but it
is a pass-through entity and all of its beneficial owners are subject to United
States federal income tax on the income generated by the Partnership;

 

  ¨ the entity is not subject to United States federal income taxation and it is
(a) not a pass-through entity or (b) a pass-through entity, but not all of its
beneficial owners are subject to United States federal income taxation on the
income generated by the Partnership. Important Note – by checking this box, the
Recipient is acknowledging that it is not an Eligible Citizen.

Nationality (check one):

 

  ¨ U.S. Citizen, Resident or Domestic Entity

 

  ¨ Foreign Corporation            ¨        Non-resident Alien

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

Complete Either A or B:

 

A. Individual Interestholder

 

  1. I am not a non-resident alien for purposes of U.S. income taxation.

 

  2. My U.S. taxpayer identification number (Social Security Number) is
                        .

 

  3. My home address is                         .

 

B. Partnership, Corporation or Other Interestholder

 

  1. [                        ] is not a foreign corporation, foreign
partnership, foreign trust (Name of Interestholder) or foreign estate (as those
terms are defined in the Code and Treasury Regulations).

 

  2. The interestholder’s U.S. employer identification number is [            ].

 

  3. The interestholder’s office address and place of incorporation (if
applicable) is [            ].

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.



--------------------------------------------------------------------------------

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:

 

[                             ] By:    

Name:   [                    ] Title:   [                    ]

Note: If the Recipient is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc.,
or, in the case of any other nominee holder, a person performing a similar
function. If the Recipient is a broker, dealer, bank, trust company, clearing
corporation, other nominee owner or an agent of any of the foregoing, the above
certification as to any person for whom the Recipient will hold the Common Units
shall be made to the best of the Recipient’s knowledge.